Smith, C. J.:
This was a cpnvietion in the circuit court of Warren, under the statute against gaining. A motion was made for a new trial, upon the ground, amongst others, that the verdict was against the evidence. The motion was overruled. The judgment on the motion is assigned for error, and presents the only-question necessary to be, noticed.
The indictment charged that the plaintiff in error bet money on the result of an election to be held on the 1th day of November, 1856, for eight electors in the state of Maryland, to vote for President and Yice-President of the United States.
The only witness introduced on the trial testified that in 1856 he bet with the defendant one hundred dollars on the result of the election in Maryland in 1856, between Mr. Buchanan and Mr. Fillmore, for President of the United States; that he bet the state would vote for Mr. Fillmore, and the defendant bet it would vote for Mr. Buchanan; and that, nothing was said, nor any bet made, about the election of electors.
The voting for, or election of President and Yice-President, is entirely distinct from the election of the electors. They are held at different times and different places, which are designated by law. It does, not, therefore, admit of question that the charge in the indictment was not sustained by the evidence; consequently, that the verdict should have been set aside and a new trial awarded, which we order to be done. .